[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                JUNE 2, 2009
                               No. 08-16872                   THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                     D. C. Docket No. 08-14051-CV-KMM

DANIEL E. KOWALLEK,


                                                              Plaintiff-Appellant,

                                     versus

DONNA M. PRESTIA,

                                                             Defendant-Appellee.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                 (June 2, 2009)

Before CARNES, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Daniel E. Kowallek appeals pro se the dismissal of his complaint after the
district court entered a judgment on the pleadings for Donna Prestia. Fed. R. Civ.

P. 12(c). Kowallek argues that the district court erred when it denied his motion to

remand and dismissed his complaint with prejudice. We affirm.

      We review de novo the denial of a motion to remand. Henderson v.

Washington Nat’l Ins. Co., 454 F.3d 1278, 1281 (11th Cir. 2006). We also review

de novo a judgment on the pleadings. Hardy v. Regions Mortgage, Inc., 449 F.3d

1357, 1359 (11th Cir. 2006).

      Prestia’s untimely removal was defective, but that defect does not require us

“[t]o wipe out the adjudication postjudgment.” Caterpillar Inc. v. Lewis, 519 U.S.

61, 77, 117 S. Ct. 467, 477 (1996). Because Kowallek sued Prestia for refusing to

divulge information she acquired as an employee of the Internal Revenue Service,

the district court had removal jurisdiction. 28 U.S.C. § 1442(a)(1); Allen v.

Christenberry, 327 F.3d 1290, 1296 (11th Cir. 2003). We will not address any

defect in removal because the district court had subject-matter jurisdiction to

dismiss Kowallek’s complaint. See Caterpillar Inc., 519 U.S. at 76–77; 117 S. Ct.

at 477 (requiring that a judgment denying a motion to remand must be vacated

when a “jurisdictional defect remains uncured”); Ayres v. General Motors Corp.,

234 F.3d 514, 519 (11th Cir. 2000) (“The untimeliness of a removal is a

procedural, instead of a jurisdictional, defect.”).



                                            2
      The district court did not err when it dismissed Kowallek’s complaint for

failure to state a claim for relief. Prestia had no legal duty to help Kowallek

research his suspicions of identity theft, and no law grants Kowallek redress for

Prestia’s failure to respond to his inquiries. It also would have been futile to allow

Kowallek to amend his complaint. See Hall v. United Ins. Co. of Am., 367 F.3d

1255, 1262 (11th Cir. 2004).

      The dismissal of Kowallek’s complaint is AFFIRMED.




                                           3